Case: 17-60046      Document: 00514107617         Page: 1    Date Filed: 08/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 17-60046                                     FILED
                                  Summary Calendar                              August 8, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER WILSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:16-CR-76-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Christopher Wilson appeals the 60-month sentence imposed after he
pleaded guilty to failing to register under the Federal Sex Offender
Registration and Notification Act. See 18 U.S.C. § 2250(a). The sentence was
an upward variance from the advisory guideline maximum sentence of 37
months under 18 U.S.C. § 3553(a). Wilson contends that the sentence was




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60046      Document: 00514107617    Page: 2   Date Filed: 08/08/2017


                                  No. 17-60046

greater than necessary to accomplish the goals of sentencing in light of his
mental problems and his history of childhood hardship and neglect.
         Because Wilson does not allege any procedural error, we review the
substantive reasonableness of the sentence for abuse of discretion. Gall v.
United States, 552 U.S. 38, 46, 51 (2007); Rita v. United States, 551 U.S. 338,
351 (2007). We “give due deference to the district court’s decision that the
§ 3553(a) factors, on a whole, justify the extent of the variance.” Gall, 552 U.S.
at 51.
         The district court considered Wilson’s arguments for leniency based on
his mental problems and the distressing nature of his upbringing. But the
court also took note of Wilson’s prior sex crimes, one involving a 13 year-old
girl and one involving a six year-old. The court gave a thorough explanation
of the § 3553(a) factors on which it was relying, particularly the need to protect
the public and to deter future crimes in light of Wilson’s history and
characteristics.
         Wilson simply asks us to substitute his assessment of the sentencing
factors for the district court’s well-reasoned assessment, which is directly
contrary to the deferential review required by Gall. See Gall, 552 U.S. at 51.
Further, the degree of deviation was comparable to other above-guideline
sentences we have affirmed. See United States v. Herrera-Garduno, 519 F.3d
526, 531-32 (5th Cir. 2008) (collecting cases and affirming a 60-month sentence
where the guideline maximum was 27 months).
         The judgment is AFFIRMED.




                                        2